AEA Valuebuilder Variable Annuity NEA ValuebuilderVariable Annuity NEA Valuebuilder Retirement Income Director Variable Annuity Issued by: Security Benefit Life Insurance Company One Security Benefit Place Topeka, Kansas 66636-0001 Supplement Dated September 4, 2013 To Current Prospectus Effective October1, 2013,the following changes are effective regarding Frequent Transfer Restrictions in the Prospectus: 1. For the Subaccounts listed in the table below, the Company will no longer limit the number of transfers from a Subaccount followed by a transfer to that Subaccount (or to a Subaccount followed by a transfer from that Subaccount) (“round trip transfers”) during the period listed in the table below. If a Subaccount is not listed in the table below, then the Company will continue to limit the number of round-trip transfers for that Subaccount as described in the Frequent Transfer Restrictions section of the current Prospectus. 2. The Company has adopted the following policy designed to deter frequent transfers in and out of the Subaccounts listed in the table below so as to minimize transfers that are disruptive to the Underlying Funds or potentially disadvantageous to other Owners and Participants. If you make a transfer from any of the Subaccounts listed below, then you may not make a transfer to that same Subaccount for a period of calendar days equal to the amount listed in the table below in the column titled “New Transfer Block Restriction.” The calendar day after the date of the transfer out of the particular Subaccount is considered day1 for the purpose of computing the period before a transfer to the same Subaccount may be made. We will include transfers made during the 30, 60, or 90 day period prior to October1, 2013 when enforcing this policy. For example, if you transferred money out of the Federated Bond subaccount on September9, 2013, the 30 day restriction begins on September10, 2013 and ends on October10, 2013, which means you could transfer to the Federated Bond Subaccount on October10, 2013. This restriction does not apply to transfers made pursuant to the Dollar Cost Averaging and Asset Reallocation Options. Subaccount Old Round Trip Transfer Restriction New Transfer BlockRestriction (# of Calendar Days) Federated Bond 2 per 12 month period 30 days Prudential Jennison 20/20 Focus 2 per 3 month period 30 days Prudential Jennison Small Company 2 per 3 month period 30 days Prudential Small-Cap Value 2 per 3 month period 30 days Please Retain This Supplement For Future Reference Security Benefit Advisor Variable Annuity Issued by: Security Benefit Life Insurance Company One Security Benefit Place Topeka, Kansas 66636-0001 Supplement Dated September 4, 2013 To Current Prospectus Effective October1, 2013,the following changes are effective regarding Frequent Transfer Restrictions in the Prospectus: 1. For the Subaccounts listed in the table below, the Company will no longer limit the number of transfers from a Subaccount followed by a transfer to that Subaccount (or to a Subaccount followed by a transfer from that Subaccount) (“round trip transfers”) during the period listed in the table below. If a Subaccount is not listedin the table below, then the Company will continue to limit the number of round-trip transfers for that Subaccount as described in the Frequent Transfer Restrictions section of the current Prospectus. 2. The Company has adopted the following policy designed to deter frequent transfers in and out of the Subaccounts listed in the table below so as to minimize transfers that are disruptive to the Underlying Funds or potentially disadvantageous to other Owners and Participants. If you make a transfer from any of the Subaccounts listed below, then you may not make a transfer to that same Subaccount for a period of calendar days equal to the amount listed in the table below in the column titled “New Transfer Block Restriction.” The calendar day after the date of the transfer out of the particular Subaccount is considered day 1 for the purpose of computing the period before a transfer to the same Subaccount may be made. We will include transfers made during the 30, 60, or 90 day period prior to October1, 2013 when enforcing this policy. For example, if you transferred money out of the Federated Bond subaccount on September9, 2013, the 30 day restriction begins on September10, 2013 and ends on October10, 2013, which means you could transfer to the Federated Bond Subaccount on October10, 2013. This restriction does not apply to transfers made pursuant to the Dollar Cost Averaging and Asset Reallocation Options. Subaccount Old Round Trip Transfer Restriction New Transfer BlockRestriction (# of Calendar Days) Federated Bond 2 per 12 month period 30 days Prudential Jennison 20/20 Focus 2 per 3 month period 30 days Prudential Jennison Mid-Cap Growth 2 per 3 month period 30 days Prudential Jennison Natural Resources 2 per 3 month period 30 days Prudential Jennison Small Company 2 per 3 month period 30 days Prudential Small-Cap Value 2 per 3 month period 30 days RidgeWorth Mid Cap Value Equity 2 per 3 month period 30 days Please Retain This Supplement For Future Reference
